     Case 1:20-cv-01300-DAD-SAB Document 22 Filed 07/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONRELL D. MURPHY,                                No. 1:20-cv-01300-DAD-SAB (HC)
12                      Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   RALPH DIAZ,                                       PETITION FOR WRIT OF HABEAS
                                                       CORPUS
15                      Respondent.
                                                       (Doc. No. 21)
16

17           Petitioner Monrell D. Murphy is a state prisoner proceeding pro se and in forma pauperis

18   with a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 19, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that the pending petition for federal habeas relief, in which petitioner asserts that

22   his due process rights were violated when he was denied the right to call a certain witness at his

23   prison disciplinary hearing (Doc. No. 1), be denied on the merits. (Doc. No. 21.) Specifically,

24   the magistrate judge found that “the state court’s denial of relief was not contrary to, or an

25   unreasonable application of, clearly established federal law, nor was it based on an unreasonable

26   determination of fact.” (Id. at 9.) Those findings and recommendations were served on all parties

27   and contained notice that any objections thereto were to be filed within thirty (30) days from the

28   /////
                                                       1
     Case 1:20-cv-01300-DAD-SAB Document 22 Filed 07/27/21 Page 2 of 3


 1   date of service. (Id. at 9–10.) No objections have been filed and the time in which to do so has

 2   now passed.

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 7   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 8   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 9   under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

10   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

11   court issue or deny a certificate of appealability when entering a final order adverse to a

12   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

13   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only

14   issue a certificate of appealability when “the applicant has made a substantial showing of the

15   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

16   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

17   that) the petition should have been resolved in a different manner or that the issues presented

18   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

19   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). Here, petitioner has not made

20   such a showing. Therefore, the court declines to issue a certificate of appealability.
21           Accordingly,

22           1.     The findings and recommendations issued on May 19, 2021 (Doc. No. 21) are

23                  adopted in full;

24           2.     This petition for writ of habeas corpus (Doc. No. 1) is denied;

25   /////

26   /////
27   /////

28   /////
                                                       2
     Case 1:20-cv-01300-DAD-SAB Document 22 Filed 07/27/21 Page 3 of 3


 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   July 26, 2021
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
